Exhibit 10.9

 

BEA Systems, Inc.

   2315 North First Street    San Jose, California 95131    Telephone:
+1.408.570.8000    Facsimile: +1.408.570.8901    www.bea.com

LOGO [g62678img001.jpg]

April 25, 2007

Mark Carges

2315 N. First Street

San Jose, CA 95110

 

RE: FY08 Compensation Awards

Dear Mark:

I am happy to advise you that the Compensation Committee has approved the
following FY08 Cash and Equity Rewards in recognition of your contributions over
the last fiscal year.

Base Salary and Bonus Potential

Effective May 1, 2007, your new annual base salary will be $475,000, payable in
accordance with our regular payroll cycle. This represents a 18.75% adjustment.
Your target bonus will be 75% of your base salary in accordance with our FY08
Executive Staff Bonus Plan. The Plan document will be sent under separate cover.
Thus, your On-Target-Earnings (OTE) will be $831,250.

Equity

The Compensation Committee also approved the granting of a Non-Qualified Stock
Option to purchase 180,000 shares of Company common stock with our standard 4
year vesting for options as well as 60,000 Restricted Stock Units (RSU’s) with
our standard 4 year vesting for RSUs. The option will be granted in accordance
with our standard equity granting practices as soon as practicable following the
Q1 FY08 earnings announcement. The RSUs will be granted in accordance with our
standard equity granting practices as soon as practicable after the Company
becomes current in filing its financial statements with the SEC.

Mark, I deeply appreciate your contributions and look forward to FY08 with
optimism and excitement. Thanks for all of your hard work!

 

Sincerely, Alfred